Exhibit 10.5

Summary of Non-employee Director Meeting Fees and Compensation

We do not pay directors who are also employees of Woodward, Inc. (the “Company”)
additional compensation for their service as directors. In addition to
reasonable expenses for attending meetings of the Company’s Board of Directors,
non-employee directors receive the following compensation:

 

Component of Pay (1)

   FY2013  

Annual Base Retainer Fee

   $ 65,000   

Additional Annual Retainer Fees:

  

Lead Director

   $ 10,000   

Audit Committee Chairman

   $ 20,000   

Audit Committee – Non-Chair members

   $ 10,000   

Compensation Committee Chairman

   $ 10,000   

Compensation Committee – Non-Chair members

   $ 5,000   

Nominating & Governance Committee Chairman

   $ 10,000   

Nominating & Governance Committee – Non-Chair members

   $ 5,000   

 

(1) All retainer fees are paid in four equal quarterly installments. Directors
do not receive additional compensation for individual Board or Committee
meetings held.

In addition, annual stock option awards with a fair market value of
approximately $100,000 on the date of grant were granted under the Woodward 2006
Omnibus Incentive Plan to each director on October 1, 2012. The terms of the
awards, such as vesting and length of the award, can be found in the Form of
Non-Qualified Stock Option Agreement, which is filed with the Company’s Annual
Report on Form 10-K for the fiscal year ended September 30, 2012, as Exhibit
10.12. Our directors receive no perquisites.

WHERE MORE INFORMATION CAN BE FOUND

The compensation arrangements described herein are discussed further annually in
our Notice of Annual Meeting of Shareholders and Proxy Statement as filed with
the Securities and Exchange Commission (“SEC”). Our Proxy Statement can be found
on our website at www.woodward.com and at the SEC’s website at www.sec.gov.